DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 08/05/2021 for application number 17/395,410. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 21-40 are presented for examination. Claims 1-20 were preliminarily canceled. Claims 21-40 were preliminarily added.

Priority
This application has claimed the benefit as a CON of Application Number 16/933,759 (U.S. Pat. No. 11,112,962) filed on 07/20/2020, which claims benefit as a CON of Application Number 13/872,159 (U.S. Pat. No. 10,754,536) filed 04/29/2013. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Nos. 11,112,962 and 10,754,536. Although the claims at issue are not identical, they are not patentably distinct from each other because all sets .

Allowable Subject Matter
Below is a statement for why the current claims are allowable over the art of record, similar to that of the patent applications 13/872,159 (U.S. Pat. No. 10,754,536) and 16/933,759 (U.S. Pat. No. 11,112,962).
The prior art of record, specifically La Fetra (US 2006/0053384), Schacher et al. (US 6,002,402), and Chaudhri et al. (US 2009/0058821 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 10, and 19.
The prior art of record teaches a method comprising: 
detecting a selection [La Fetra: Fig. 6, (640), Para. 37, a link is dragged] of visible content [La Fetra: Fig. 2, (202-207), Para. 27, links] of a first application window within a user interface [La Fetra: Fig. 2, (200), Para. 27, category window, a window within user interface 100 of Fig. 1]; detecting an initiation of a directional placement instruction regarding the selected visible content of the first application window within the user interface [La Fetra: Fig. 6, (650), Para. 37, a link is dragged (640) and dropped onto  the sensitive area of the media player (650)];
converting [La Fetra: Fig. 2, Para. 27, Links are the selectable or dragged items the user interacts with; Schacher: Col. 8, lines 1-2, dropped item is then converted] the selected visible content [Schacher: Fig. 3, (317a), Col. 7, lines 55-57, use has then moved the cursor to select choice item 317a] of the first application window [Schacher: Fig. 3, (314), Col. 7, lines 41-44, within desktop 312, one or more application windows such as 314 may be opened] within the user interface [Schacher: Fig. 3, (300)] into a placeable control associated with the selected visible content [Schacher: Fig. 3, (319), Col8, lines 1-2, a new user-activatable object 319] responsive to the initiation of a directional placement instruction [Schacher: Col. 7, line 63 - Col. 8, line 2, drag icon 317b…drops the dragged object 317b over new region 312c…item 317b is then converted by the receiving desktop area 312c into a new user-activatable object 319]; and
detecting the completion of the directional placement instruction after conversion of the selected visible content of the first application window within the user interface into the placeable control [La Fetra: Fig. 6, (650), Para. 37, upon dropping the link into the sensitive area…]. 

However, the prior art of record does not teach launching a second application window associated with the selected visible content, the launching being triggered by the detection of the completion of the directional placement instruction. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of launching a second application window associated with the selected visible content, the launching being triggered by the detection of the completion of the directional placement instruction, in combination with the other elements recited.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179